TeamUpSport Inc. 700 Gillard Street Wallaceburg, ON N8A 4Z5 February 23, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION treet, N.E., Mail Stop 4631 Washington, D.C. 20549 Attn: Ryan Houseal Re:TeamUpSport Inc. Amendment No. 3 to Registration Statement on Form S-1 Filed January 17, 2012 File No. 333-176429 Dear Mr. Houseal, As per your comment letter dated February 6, 2012 we have filed an amendment to the S-1 which was originally filed August 22, 2011.We have responded to your comments in the same order in which they were presented. General 1. Updated Summary Financial Information, page 4 2. Summary of financial information revised. Liquidity and Capital Resources Cash from Financing Activities, page 24 3. Page 24 revised to $53,635 Balance Sheet, page 36 4. The November 30, 2011 financials have been revised such that line items within Stockholders’ Equity properly sum. The May 31 filing has been replaced with the restated financial statements, such that the aforementioned line item now ties. 5. The disclosure on the November 30 statements has been updated to November 30, 2011. Report of Independent Registered Public Accounting Firm, page 46 6. Typo corrected Item 16. Exhibits, page 60 Exhibits 23.1 7. Updated Exhibit Yours truly, /s/ Dennis Kjeldsen Dennis Kjeldsen President
